Exhibit 10.1




THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND HAS BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION
OF THIS NOTE OR OF THE COMMON STOCK ISSUABLE UPON THE CONVERSION HEREOF MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT.




AMENDMENT NO. 1 TO DRAW DOWN CONVERTIBLE PROMISSORY NOTE




RESOURCE EXCHANGE CORP.




$250,000

     Original Execution Date: April 13, 2010

       Date of Amendment: October 14, 2010

       

For value received, Resource Exchange Corp., a Florida corporation (the
“Company”), promises to pay to Paramount Trading Company, Inc., (the “Holder”)
the principal sum of Two Hundred Fifty Thousand Dollars ($250,000), together
with interest as set forth herein. This Note is subject to the following terms
and conditions.

 

1.   

Purpose of Note. This Note evidences, and is given in consideration of, a loan
in the principal amount of up to Two Hundred Fifty Thousand Dollars ($250,000).
This is a draw down credit facility and unless extended or renewed shall be
payable in full on the Maturity Date (defined below).

 

2.   

Advances. At any time or times prior to the Maturity Date, Maker may request, by
written notice to Payee, advances hereunder (each, an “Advance”) up to the
maximum principal amount hereof, and Payee shall make such amounts available to
Maker in immediately available funds no later than three (3) business days after
the date of such request. The minimum Advance hereunder shall be Twenty Five
Thousand Dollars ($25,000). Within the foregoing limits and subject to this
Agreement, the Maker may borrow Advances under this Section 2 subject to the
limits in Section 3, repay or prepay Advances, and re-borrow Advances at any
time prior to the Maturity Date provided that no Event of Default (defined
below) remains uncured.

 

3.   

Terms of Advances. Maker and Payee agree that Maker may request up to Two
Hundred Fifty Thousand Dollars ($250,000) for general working capital.




4.

Maturity; Payment due upon Maturity. Unless converted as provided in Section 6,
this Note will automatically mature and be due and payable on the one year
anniversary of the date that full disbursement of loaned funds is received by
maker, (the “Maturity Date”).




5.

Interest.  Interest shall accrue on the outstanding principal balance hereof, up
to and including the maximum amount available under this Note, at an annual rate
of 8%.  Notwithstanding anything to the contrary herein, the liability of Maker
for payment of interest under this Note shall not exceed the maximum amount
permitted by law, and if any payment by Maker includes interest in excess of
such maximum amount, Payee shall apply such excess to the reduction of principal
or, if none is due, such excess shall be refunded to Maker. Interest shall be
computed on the basis of a 360-day year.




6.

Repayment.




(a)

Prepayment. The Company shall have the right to prepay the principal due and any
accrued interest under this Note, in full, upon 5 days written notice to the
Holder.  During the 5 day notice period, the Holder shall have the right to
elect to convert the entire principal amount of the Note into shares of the
Company’s common stock pursuant to Section 6(b) hereunder. Should the Holder
elect to convert the entire principal due under this Note such conversion shall
be at the Conversion Price.




(b)

Conversion. The Holder shall have the right, but not the obligation, at any
time, to convert all or any portion of the outstanding principal amount and
accrued interest into fully paid and non-assessable shares of Company's Common
Stock at $0.45 per share (the "Conversion Price"), with the number of shares of
Common Stock to be issued upon each conversion hereunder which shall be
determined by dividing that portion of the principal and accrued interest to be
converted by the then applicable Conversion Price.








-1-




--------------------------------------------------------------------------------



(c)

Mechanics and Effect of Conversion. Upon conversion of this Note pursuant to
this Section 3, the Holder shall surrender this Note at the principal offices of
the Company or any transfer agent of the Company. At its expense, the Company
will, as soon as practicable thereafter, issue and deliver to such Holder a
certificate or certificates for the number of shares to which such Holder is
entitled upon such conversion, together with any other securities and property
to which the Holder is entitled upon such conversion under the terms of this
Note, including a check payable to the Holder for any accrued interest due. Upon
conversion of this Note, the Company will be forever released from all of its
obligations and liabilities under this Note with regard to that portion of the
principal amount being converted including without limitation the obligation to
pay such portion of the principal amount and accrued interest.




7.

Payment. All payments shall be made in lawful money of the United States of
America at such place as the Holder hereof may from time to time designate in
writing to the Company. Payment shall be credited first to the accrued interest
then due and payable and the remainder applied to principal.




8.

Transfer; Successors and Assigns. The terms and conditions of this Note shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Notwithstanding the foregoing, the Holder may not
assign, pledge, or otherwise transfer this Note without the prior written
consent of the Company. Subject to the preceding sentence, this Note may be
transferred only upon surrender of the original Note for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form satisfactory to the Company. Thereupon, a new note for the same
principal amount and interest will be issued to, and registered in the name of,
the transferee. Interest and principal are payable only to the registered holder
of this Note.




9.

Governing Law. This Note shall be governed by and construed in accordance with
the laws of the State of Florida, excluding that body of law relating to
conflict of laws. The parties consent to the jurisdiction of all federal and
state courts in Florida.  Venue will lie exclusively in Sarasota, Florida.




10.

Notices.  All notices and other communications in respect of this Note
(including, without limitation, any modifications of, or requests, waivers or
consents under, this Note) shall be given or made in writing (including, without
limitation, by facsimile) (a) in the case of the Company, at the “Address for
Notices” specified below its name on the signature page hereof and (b) in the
case of the Holder, at the address for such purpose as shall have been most
recently specified to the Company by the Holder; or, as to either the Company or
the Holder, at such other address as shall be designated by such party in a
notice to the other party.  Except as otherwise provided in this Note, all such
communications shall be deemed to have been duly given when transmitted by
facsimile or personally delivered or, in the case of a mailed notice, upon
receipt, in each case given or addressed as aforesaid.




11.

Amendments and Waivers. No provision of this Note may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the Holder, or in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of either party to
exercise any right hereunder in any manner impair the exercise of any such
right.




12.

Stockholders, Officers and Directors Not Liable. In no event shall any
stockholder, officer or director of the Company be liable for any amounts due or
payable pursuant to this Note.




13.

Successors and Assigns.  All agreements of the Company in this Note shall bind
its successors and permitted assigns.  This Note shall inure to the benefit of
the Holder and its permitted successors and assigns. The Company shall not
delegate any of its obligations hereunder without the prior written consent of
Holder.




14.

Loss of Note. Upon receipt by the Company of evidence satisfactory to it of the
loss, theft, destruction or mutilation of this Note or any Note exchanged for
it, and indemnity reasonably satisfactory to the Company (in case of loss, theft
or destruction) or surrender and cancellation of such Note (in the case of
mutilation), the Company will make and deliver in lieu of such Note a new Note
of like tenor, at the Company’s expense.











-2-




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Note as of the day and year
first above written.




RESOURCE EXCHANGE OF AMERICA CORP.










/s/  David Finkelstein                                                 

By: David Finkelstein

Its: Chief Financial Officer







PARAMOUNT TRADING COMPANY, INC.

 

                                                                                      

By:
                                                                               

Its:
                                                                                








-3-


